Case 6:21-cr-06038-CJS Document 24 Filed 04/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

21-CR-6038 CJS
UNITED STATES OF AMERICA

 

INFORMATION
-V- (Felony)

CHRISTOPHER TINDAL, Violation:

18 U.S.C. § 2101(a)

Defendant.
(1 Count)
COUNT 1
(Riot)

The United States Attorney Charges That:

On or about May 30, 2020, in the Western District of New York, the defendant,
CHRISTOPHER TINDAL, did use facilities of interstate and foreign commerce, that is, a
cellular telephone and the internet, with intent to commit any act of violence in furtherance
of a riot, as defined in Title 18, United States Code, Section 2102(a), and to organize,
participate in, and carry on a riot, and during the course of such use, and thereafter,
performed, and attempted to perform, any other overt act for the purpose of committing any
act of violence in furtherance of a riot and organizing, participating in, and carrying on a riot.

All in violation of Title 18, United States Code, Section 2101(a).

Dated: Rochester, New York, April 2), 2021.

JAM. 4 > KENNEDY, JR.
United States Attorney
CA istrict offfew York

BY: (A a EA IZ

<9  CASSIEM. cece

(°F Assistant United States Attorney
United State Attorney’s Office
Western District of New York
100 State Street, Suite 500
Rochester, New York 14614
585/399-3934
cassie. kocher@usdo].gov

 
